DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7 are objected to because of the following informalities:  Claim 1 recites “A snow groomer track cross-link” and claims 2-7 recite “The snow groomer track cross link”. Either claim 1 should read “A snow groomer track cross link” or claims 2-7 should read “The snow groomer track cross-link” for the purpose of consistency.  Appropriate correction is required.
Claims 6 and 7 line 2 should read “to block the fastener to the inner cavity” for the purpose of grammatical accuracy.
Claims 6 and 7 lines 4-5 should read “fixed in the inner cavity” for the purpose of grammatical accuracy. 
Claims 6 and 7 line 4 should read “a group” for the purpose of consistency.
Claim 10 line 8, the spelling of “bels” should be corrected to “belts”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rainer (US 2010/0225160 A1) in view of Geraschchenko (WO 2009134168 A1, previously provided by applicant) and further in view of Duarte (NPL 1).
In regards to claim 1: Rainer teaches a snow groomer track cross-link (Figure 4 reference 9) comprising: 
a section bar (11) which:
extends in a first direction,
is delimited by an outer surface (Figure 2 reference 12),
comprises a fixing portion (Figure 2 reference 13) configured to be fixed to a belt (Figure 1 reference 4, Paragraph 0019 lines 5-6) of a track of a snow groomer (Paragraph 0002),
has an elongated shape when fixed to the belt of the track of the snow groomer (See Figure 3), and
defines an inner cavity (Figure 2 reference 14) which extends through the section bar in the first direction (Paragraph 0019 lines 6-8), and is laterally open in the first direction (Paragraph 0019 lines 6-8).
Rainer fails to teach wherein the inner cavity is at least partially filled with a metal foam filling material. 

The combination fails to teach wherein the low density material is a metal foam filling material. However, Duarte teaches aluminum  metal foams for their light weight, energy absorption, and dampening properties, in particular for the transportation industry (Page 1 lines 2-5) as well as their low density and competitive pricing (Page 2 lines 1-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal foam as in Duarte for the low density filling material of the combination of Rainer and Geraschchenko for its light weight, energy absorption, dampening properties, low density, and competitive pricing. 
In regards to claim 2: The snow groomer track cross link of claim 1 is taught by the combination of Rainer in view of Geraschchenko and further in view of Duarte. The combination further teaches wherein the inner cavity is completely filled with the metal foam filling material (Page 1 abstract lines 16-17 of Geraschchenko).
In regards to claim 3: The snow groomer track cross link of claim 1 is taught by the combination of Rainer in view of Geraschchenko and further in view of Duarte. The 
In regards to claim 4: The snow groomer track cross link of claim 1 is taught by the combination of Rainer in view of Geraschchenko and further in view of Duarte. The combination further teaches wherein the fixing portion is configured to be fixed to the belt by a fixing device (Figure 4 reference 19 of Rainer) comprising a fastener (Figure 2 references 24 and 25 of Rainer) fitted in the inner cavity (See Figure 2 of Rainer), wherein the metal foam filling material (of Geraschchenko and Duarte) locks the fastener inside the inner cavity in at least one of the first direction and a second direction which is transverse to the fixing portion. Examiner notes that in Geraschchenko the filling material fills the cavity which would lock the fixing device into the inner cavity in multiple directions.
In regards to claim 5: The snow groomer track cross link of claim 4 is taught by the combination of Rainer in view of Geraschchenko and further in view of Duarte. The combination further teaches wherein the fixing device comprises: 
an outer plate (Figure 2 reference 23 of Rainer) on an opposite side of the section bar relative to the belt; 
at least one fastening screw (Figure 2 reference 24 of Rainer) which extends through the section bar, the belt, and the outer plate (See Figure 2 of Rainer); and
for each fastening screw, a fastening nut (Figure 2 nut shown below plate 23 not labeled in Rainer) screwed onto that fastening screw.
In regards to claim 6: The snow groomer track cross link of claim 4 is taught by the combination of Rainer in view of Geraschchenko and further in view of Duarte. The 
In regards to claim 7: The snow groomer track cross link of claim 4 is taught by the combination of Rainer in view of Geraschchenko and further in view of Duarte. The combination further teaches wherein the metal foam filling material completely fills the inner cavity to block the fastener to the inner cavity and to increase a stiffness of the snow groomer track cross link (Examiner notes that in Geraschchenko the filling material fills the cavity which would lock the fixing device into the inner cavity in multiple directions), wherein the fastener is a fastening screw (Figure 2 references 24 and 25) at least partially fixed in the inner cavity. 
In regards to claim 8: Rainer teaches a snow groomer track (3) comprising: 
a cross-link (9) including a section bar (11) which has an elongated shape, extends in a first direction, is delimited by an outer surface (12), comprises a fixing portion (13), and defines an inner cavity (14) which extends through the section bar in the first direction and is laterally open in the first direction (Paragraph 0019 lines 6-8); 
at least a belt (4) coupled to the cross-link (Paragraph 0022).
Rainer fails to teach wherein the inner cavity is at least partially filled with a metal foam filling material. 

The combination fails to teach wherein the low density material is a metal foam filling material. However, Duarte teaches aluminum  metal foams for their light weight, energy absorption, and dampening properties, in particular for the transportation industry (Page 1 lines 2-5) as well as their low density and competitive pricing (Page 2 lines 1-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal foam as in Duarte for the low density filling material of the combination of Rainer and Geraschchenko for its light weight, energy absorption, dampening properties, low density, and competitive pricing. 
In regards to claim 9: The snow groomer track of claim 8 is taught by the combination of Rainer in view of Geraschchenko and further in view of Duarte. The combination further teaches a plurality of parallel belts (4, Paragraph 0017 of Rainer) and a plurality of cross-links (9 of Rainer) fixed to the belts, each cross-link including a section bar (11 of Rainer) which has an elongated shape, extends in a first direction, is delimited by an outer surface (12 of Rainer), comprises a fixing portion (13 of Rainer), and defines an inner cavity (14 of Rainer) which extends through the section bar in the 
In regards to claim 11: Rainer teaches a method of producing a cross-link (9) for a track (3) of a snow groomer (1), the method comprising:
providing a section bar (11), and 
forming a plurality of holes (22) at a plurality of fixing points of the section bar; 
at each of the plurality of holes, inserting a fastener (19) in an inner cavity (14) of the section bar.
Rainer fails to teach a injecting a metal foam filling material in the inner cavity to block the fasteners. 
However, Geraschchenko teaches filling a cavity of a track link with a low-density material to improve the shock absorbing properties, reduce the weight of the vehicle, and increase the puncture and damage resistance of the track (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fill the cavity of Rainer with a low density foam filling material as in Geraschchenko to improve the shock absorbing properties, reduce the weight of the vehicle, and increase the puncture and damage resistance of the track.
The combination fails to teach wherein the low density material is a metal foam filling material. However, Duarte teaches aluminum  metal foams for their light weight, energy absorption, and dampening properties, in particular for the transportation industry .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rainer (US 2010/0225160 A1) in view of Geraschchenko (WO 2009134168 A1, previously provided by applicant) and further in view of Duarte (NPL 1) and Johnson (US 2016/0257358 A1). Rainer teaches a snow groomer (1) comprising: 
a support frame;
a cabin (2) fitted on the support frame; and 
a track (3) comprising a plurality of parallel belts (4) and a plurality of cross-links (9) fixed to the belts, each cross-link including a section bar (11) which has an elongated shape, extends in a first direction, is delimited by an outer surface (12), comprises a fixing portion (13) configured to be fixed to at least one of the plurality of belts (Paragraph 0021), and defines an inner cavity (14) which extends through the section bar in the first direction and is laterally open in the first direction (Paragraph 0019). 
Rainer fails to teach wherein the inner cavity is at least partially filled with a metal foam filling material and two tracks fitted on opposite sides of the support frame. 
However, Geraschchenko teaches filling a cavity of a track link with a low-density material to improve the shock absorbing properties, reduce the weight of the vehicle, and 
The combination fails to teach wherein the low density material is a metal foam filling material. However, Duarte teaches aluminum  metal foams for their light weight, energy absorption, and dampening properties, in particular for the transportation industry (Page 1 lines 2-5) as well as their low density and competitive pricing (Page 2 lines 1-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal foam as in Duarte for the low density filling material of the combination of Rainer and Geraschchenko for its light weight, energy absorption, dampening properties, low density, and competitive pricing. 
The combination fails to teach two tracks fitted on opposite sides of the support frame. 
However, Johnson teaches two tracks fitted on opposite sides of a support frame (Figure 2 references 201) which extends the width of the vehicle and increases its floatation on challenging terrains thereby increasing usability of the vehicle on difficult terrains (Paragraph 0021). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the track system of the combination of Rainer in view of Geraschchenko and Duarte to consist of two tracks, one on either side of the vehicle, as in Johnson to extend the width of the vehicle to increase its flotation on challenging terrain and thereby increase usability of the vehicle on difficult terrains.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611